Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action, having application number 17/199,403, filed on March 11, 2021, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022, 10/20/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 and 19-20 are rejected under 35 USC 102(a)(1) as being anticipated by Siddiqui et al. (US 20200349161 A1) (hereinafter Siddiqui).

As per claims 1, 19 and 20,  Siddiqui discloses maintaining an indication of availability over time and resource usage for each computing device of a plurality of computing devices [resource consumption learning system 114 are shown separate from each other, any one or more of such components (or subcomponents) may be co-located, located remote from each other, may be implemented on a single computing device or server, or may be implemented on or distributed across one or more additional computing devices, paragraph 29]; determining an optimal combination of a subset of the plurality of computing devices for each round of one or more rounds of training based on the availability over time and the resource usage for each computing device [FIG. 5 shows a flowchart of a method for determining resource consumption estimates by applying a combined model generated from a plurality of resource consumption models, according to an example embodiment. In an implementation, the method of flowchart 500 may be implemented by resource consumption model generator 304, resource consumption model 305, and/or resource consumption evaluator 318., paragraph 65]; generating a global model utilizing the one or more optimal combinations of the plurality of computing devices [FIG. 8 shows an interaction among learned models (plurality of computing devices) to generate a combined model (combined model is interpreted as “global model” ), paragraph 143]; and performing a query utilizing the global model [FIG. 8 shows an interaction among learned models to generate a combined model (e.g., resource consumption model 305) for predicting a query execution cost, according to an example embodiment A number of machine learning models were evaluated as a meta-learner in example production workloads, paragraph 143].

As per claim 2, Siddiqui discloses scheduling the one or more optimal combinations of the plurality of computing devices for training over time [FIG. 8 shows an interaction among learned models to generate a combined model (e.g., resource consumption model 305) for predicting a query execution cost, paragraph 143].

As per claim 3, Siddiqui discloses wherein the scheduling is based on a cost model, the cost model based on one or more of resource bias, availability, accuracy, and fairness [The core of a cost-based optimizer uses a cost model to predict the latency of operators and picks the plan with the cheapest overall resource consumption, paragraph 24].

As per claim 4, Siddiqui discloses determining an importance of a contribution to the global model by a given computing device [Predicting accurate costs can be important for finding efficient execution plans in big data systems. At the same time, modeling query executing costs can be difficult in these systems. In the foregoing, techniques are presented to learn cost models from the large cloud workloads, paragraph 253].

As per claim 5, Siddiqui discloses maintaining a scheduling table based on the availability over time of the plurality of computing devices [several other cost model use-cases are relevant in cloud environments, where accuracy of predicted costs can be crucial. Examples include performance prediction, allocating resources to queries, estimating task runtimes for scheduling, estimating the progress of a query especially in server-less query processors, and running what-if analysis for physical design selection, paragraph 214].

As per claim 6, Siddiqui discloses wherein the determining the optimal combination further comprises using dynamic programming to identify all combinations of available computing devices over time [Elastic net is a regularized linear regression model that combines L1 and L2 regularization to automatically vary the complexity (i.e., features and weights) of a model depending on the subgraph and available training samples, paragraph 123].

As per claim 7, Siddiqui discloses measuring resource usage and biasness for each combination of the plurality of computing devices [it has been observed in some situations that the resource consumption estimates determined by applying the learned resource consumption models may be several orders of magnitude more accurate than other approaches, more correlated with accrual runtimes, and result in both improved latency and resource usage, paragraph 28].

As per claim 8, Seddiqui discloses determining a priority of a given computing device for participating in a round of training based on its local training data [training models may be carried out based on the past workload trace for each cluster. It was observed that a training window of two days and a training frequency of every ten days provides reasonably good accuracy and coverage, paragraph 156].

As per claim 9, Seddiqui discloses wherein the generating the global model further comprises determining a model performance and a model biasness of the global model [a detailed evaluation is presented to test the accuracy, the robustness, and the performance of the learned cost models, paragraph 75].


Allowable Subject Matter
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for objecting claims 10-18 is because the prior arts cited do not teach or suggest wherein generating the global model further comprises: generating, by each selected computing device, a local model based on a corresponding local data set and a global data set, the global data set being provided by an aggregator; and submitting the local model to the aggregator; wherein the generating of the global model further comprises generating, by the aggregator, a revised global model based on the submitted local models and sharing, by the aggregator, the revised global model with another set of selected parties; wherein the determining of the optimal combination further comprises determining all possible combinations of available computing devices over a given number of rounds; wherein the determining of the optimal combination further comprises selecting a combination having one of a smallest resource usage bias, a smallest resource used per device variance, and a smallest resource usage; wherein the generating the global model further comprises testing, by each computing device, the global model, using test data sets sampled from a corresponding local data set and sending, by each computing device, the resulting local test accuracy to an aggregator; wherein the generating the global model further comprises ranking the computing devices based on the local test accuracy, wherein a high accuracy indicates that the global model is biased towards the corresponding computing device; wherein the generating the global model further comprises testing, by each computing device, the local model using a global evaluation data set and sending, by each computing device, the resulting global evaluation accuracy to an aggregator; wherein the generating the global model further comprises ranking the computing devices based on the global evaluation accuracy, wherein a high accuracy indicates that the corresponding computing device has a superior local data set;  wherein the determining of the optimal combination is based on a weighted objective function: argmin w.sub.1*sum(Resource Usage per Device)+w.sub.2*var(Resource Usage per Device)+w.sub.3*sum(Biasness_Priority per Device)+w.sub.4*sum(Performance.sub.PriorityPer Device), wherein the Biasness_Priority per Device is based on a ranking of the computing devices based on local test accuracy, wherein the Performance.sub.priorityper Device is based on a ranking of the computing devices based on global evaluation accuracy, and wherein w.sub.1, w.sub.2, w.sub.3, w.sub.4 are assigned weights.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 1, 2022
/NOOSHA ARJOMANDI/               Primary Examiner, Art Unit 2167